NO. 07-12-00085-CR, 07-12-00086-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                    JUNE 21, 2012


                     MARCO ANTONIO MORALES, APPELLANT

                                           v.

                         THE STATE OF TEXAS, APPELLEE


            FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

      NO. 64,768-E, 64-769-E; HONORABLE DOUGLAS WOODBURN, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION

      Pending before the court is the motion of appellant Marco Antonio Morales to

dismiss his two appeals. Appellant and his attorney have both signed the motion. Tex.

R. App. P. 42.2(a). No decision of this court having been delivered to date, we grant the

motion. Accordingly, the two appeals are dismissed. No motions for rehearing will be

entertained and our mandates will issue forthwith.



                                                      James T. Campbell
                                                           Justice

Do not publish.